MAYFIELD, J.
A judgment in detinue, if irregular in failing to ascertain and fix tbe alternate value of each article sued for, as required by law, is not so in such sense as to compel tbe judgment to be annulled or tbe proceedings to be quashed on bearing of common-law certiorari for such purpose, though tbe judgment might be reversed for that reason on appeal.
Tiie judgment in this cáse was for a “trank and its contents,” or its alternate value, fixed at $100. Tbe property was replevied by tbe defendant by tbe same description as that of tbe judgment. Tbe amended complaint more particularly described tbe articles contained in tbe trunk, and therefore the description in the judgment and the alternate value could have been more minute, yet the judgment was not absolutely void, and *165the city court did not err in declining to quash the proceedings in the justice or inferior court on the hearing of the common-law certiorari.
Affirmed.
Dowdell, C. J., and Simpson and McClellan, JJ., concur.